DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/4/2021, 1/12/2022, 2/17/2022, 5/13/2022, and 8/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 20, the prior art of records neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “generate a private key and a public key that both correspond to the digital media asset, generate a hash digest of at least the digital media asset, generate a certified media asset at least in part by encrypting the hash digest with the private key, generate a bundle of datasets corresponding to the certified media asset, wherein the bundle of datasets includes a link to a web portal and at least a subset of the metadata, wherein the web portal includes the certified media asset, and send the bundle of datasets.”
Regarding claims 2-10, the claims are allowed as being dependent on claim 1.
Regarding claims 12-19, the claims are allowed as being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Malone et al (US 2004/0125208) discloses an apparatus that includes a capture device for capturing the image or other information. Once captured, a local verification device is operable to indelibly mark the captured image or other information with the date, time, location and information identifying the creator of the data. A transmitter is provided for transmitting the locally verified captured image or other information in real time to a secure storage facility. The capture device is operable, after the locally verified captured image or other information is transmitted to the secure storage facility, to receive and verify acknowledgment of the receipt of the transmitted locally verified captured image or other information to the storage facility.
	Brama (US 10,726,098) discloses at a first computer, generating a first pair of keys including a first private key and a first public key; at the first computer, hashing the first public key to generate a first block chain address associated with a first entity; at a second computer, generating a second pair of keys including a second private key and a second public key; at the second computer, hashing the second public key to generate a second block chain address associated with a second entity; at the first computer, linking said first block chain address to first health-care related data, wherein said first health-care related data is stored in a health-care related data repository; at the first computer, associating said first health-care related data with said second entity by sending a first block chain transaction to at least one computing device over a network, wherein the first block chain transaction is addressed from said first block chain address to said second block chain address; and at the at least one computing device, recording the first block chain transaction in a public ledger, including the first block chain address and the second block chain address, wherein the recording comprises, at each peer in a peer-to-peer network, verifying validity of the public ledger.
	Toth (US 2019/0097812) discloses an architecture and methods for self-sovereign digital identity is described. The method mimics the handling of identities in the physical world, by provisioning unique digital identities to people. Digital identities and consent tokens are said to be self-sovereign because they are tightly controlled by their owners using identity engines installed on personal devices. Identity engines are interoperable, establishing a web identity layer. Self-sovereign digital identities are used to identify their holders, sign and encrypt transactions, and create digital seals that cannot be repudiated. Digital seals affix the identities and attestations of collaborating parties to digital identities, consent tokens, transactions, documents, and other artifacts. Self-sovereign digital identities can be exchanged securely, verified using proof-of-possession and proof-of-custody tests when collaborating synchronously, and verified using a proof-of-existence identity registry when collaborating asynchronously.
	Leonard et al (US 2016/0070892) discloses a system and method for processing, storage, distribution, and interaction with electronic images created or captured by mobile devices having network communications capabilities, such as smartphones, allows a user whose image-displaying device includes enhanced viewer software to use an image displayed on the image-displaying device as a portal for communication with others who have interacted with the image, including authors and facilitators of the image. Watermarking and security measures are provided to enable source and content verification of a displayed image so that user morphing of imagery can be tracked to maintain stability of image-based interaction and so that malicious imagery tamper can be prevented.
	Woods et al (US 2015/0334257) discloses a system and method for effectively performing a streamlined photo distribution procedure. A source device initially captures a photographic image of a target or subject using known techniques. The term “photographic image” as used herein is not limited to single photographs but includes moving pictures, video images and any other known or future means of capturing an image of an event. The source device is likewise broadly defined and includes, but is not limited to, digital cameras, video cameras, cell phones with digital photo capture means, computers, including PDAs or other devices or combination of devices with communication and photo capture means, and other image capture means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/Examiner, Art Unit 2697                                                                                                                                                                                                        

/NHAN T TRAN/Primary Examiner, Art Unit 2697